Case 1:17-bk-14227-SDR         Doc 37 Filed 05/07/19 Entered 05/07/19 13:30:15                Desc
                                Main Document    Page 1 of 2

                    IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    SOUTHERN DIVISION

   In re:                                       )     Case No.: 17-14227 SDR
                                                )
   JESSICA BRYANT SNYDER,                       )
                                                      Chapter 13
                                                )
                                                )
     Debtor(s)                                  )

                        MOTION FOR RULE 2004 EXAMINATION

            The debtor, Jessica Bryant Snyder, requests an order authorizing the movant to

   conduct a Rule 2004 examination, and makes the following representations in support of

   this request:

   1. The movant seeks to examine Self Help Venture Fund.

   2. The examination is needed to inquire into matters of the type described in Fed. R.

   Bankr. P. 2004(b), including the following: documentation of all the actual payments

   allegedly made on page 2 of the Exhibit to the Notice of Mortgage Payment Change filed

   2/7/19. This documentation needs to include the invoices and the proof of payment of

   those amounts totaling $5,250.59 along with the county taxes listed under table 2 of the

   escrow activity history.



                                                          MARK T. YOUNG & ASSOCIATES


                                                    By:   /s/ Mark T. Young
                                                          Mark T. Young          05303
                                                          Attorney for Debtor(s)
                                                          2895 Northpoint Blvd
                                                          Hixson, TN 37343
                                                          Phone: (423) 870-5225
                                                          Fax: (423) 877-0363
                                                          Email: marky@marktyoung.com
Case 1:17-bk-14227-SDR         Doc 37 Filed 05/07/19 Entered 05/07/19 13:30:15                  Desc
                                Main Document    Page 2 of 2



                               CERTIFICATE OF SERVICE

          I certify that the foregoing paper will be served electronically on the entities

   specified in the Notice of Electronic Filing to be issued by the electronic case filing

   system. I further certify that the foregoing paper was served by mail on the following, at

   the following addresses, on this date [or] on May 7, 2019:

          Roundpoint Mortgage Servicing
          Corporation
          5016 Parkway Plaza Blvd.
          Suite 200
          Charlotte, NC 28217

          Natalie Brown
          Rubin Lublin TN, PLLC
          119 S. Main Street, Suite 500
          Memphis, TN 38103



          This the 7th day of May, 2019.




                                                 /s/ Mark T. Young
                                                 Mark T. Young            005303
                                                 Attorney for Debtor(s)
                                                 2895 Northpoint Blvd
                                                 Hixson, TN 37343
                                                 Phone: (423) 870-5225
                                                 Fax: (423) 877-0363
                                                 Email: marky@marktyoung.com
